FILED IN
                                                                                              14th COURT OF APPEALS
                                              No. 14-15-00191-CV

                            In the Fourteenth Court of Appeals At Houston, Texas                    JUN " 1 2015
                                             CYNTHIA STERNBERG                                CHRISTOPHER A. PRINE
                                                                                                       CLERK
                                                        V.

                                                                                               NO
                                   LYDIA MARRERO LANGSTON TRUST, ET AL
                                                                                          AlU RECEIPT#._
                                                                                        INDIGENT     YES   NO
      APPELLANT'S FIRS REQUEST FOR EXTENSION OF TIME IN WHICH TO FILE BRIEF (Opposed)

           To the Honorable Fourteenth Court of Appeals: Appellant, Cynthia Sternberg would show as

follows:



           1. Appellant's record is due June 1, 2015.

           2. This is the first request for extension, and it is Opposed.

           3. Appellant ison a fixed disability income and requires additional time to paythe Harris

               County District Clerk the $300.00 clerk's fee for preparation of the record.

           4. Appellant requires an extension of time to file the trial court record.

           5. Appellant and appellees are engaged in litigation over these identical issues in Mississippi.

           6. Appellant requests a first extension through July1, 2015.
                    j                                        Prayer

           Accordingly, Appellant Cynthia Sternberg requests an extension of thirty (30) days
Through and including Wednesday, July 1, 2015, in which to file the record.




                                                                      Cynthia Sternberg
                                                                      2727 Revere St., #1069
                                                                      Houston, Texas 77098
                                                                      Langston7(S)aol.com
                                                                      832-613-4955
                                      Certificate of Conference

       Icertify that on May 27, 2015 Iconferred with Opposing Counsel, Darryl Pratt, whoadvised that
he opposes this first request for extension/




                                        Certificate of Service

       Atrue and correct copyof the foregoing has been served upon Mr. Darryl Pratt via email,
dpratt@prattlawgroup.com on June 1, 2015.